DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The Applicant’s arguments with regards to claims 1, 11 and 17 have been considered but are moot due to the new grounds of rejection below. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8, 10, 11, 14, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (U.S. Publication No. 20170260848) in view of Wessling et al. (U.S. Publication No. 20170328191) and in further view of Hopper et al. (U.S. Publication No. 20180080317).
In regards to claim 1, Xia teaches a system comprising: 
a bottomhole assembly (bottomhole assembly 36; Fig. 1) disposed in a wellbore (12) traversing a subterranean formation (14) from a surface of the earth (16), the bottomhole assembly having a drill tool (38); 
a conduit (28) coupled with the bottomhole assembly (36);
a cable assembly (cable 50; Fig. 1) including a fiber optic line (fiber optic waveguide 120/ 130; Fig. 5, 6, pp[0047], [0051] [0054])  coupled with the bottomhole assembly (36), the fiber optic line (120/130 within cable 50) having a length that traverses a length of the wellbore (12; Fig. 1) from the bottomhole assembly (36) to the surface (connected to light source 52 and interrogation system 54 at the surface 16; Fig 1), the fiber optic line being a distributed sensor (distributed acoustic sensing; pp[0054], [0057]) and measuring one or more downhole parameters along the length of the fiber optic line during the drilling of the wellbore (vibration, strain, pressure sensing; Fig. 1, pp[0020],[0057]; and 
a controller (interrogation system 54; Fig. 1) coupled with the cable assembly (50), the controller receiving data from the fiber optic line during the drilling of the wellbore by the drill tool (pp[0021], [0028], [0051], [0052]).  
Xia does not teach that the conduit includes coiled tubing; the cable assembly disposed within the coiled tubing; wherein the controller is operable to determine, in real time during the drilling of the wellbore, influx locations in the wellbore.
(“The data connection between the pipe sections may be made by any suitable method, including but not limited to, hard electrical or optical connections… In case a coiled-tubing is used as the drill pipe 22, the data communication link may be run along a side or inside of the coiled-tubing.”; Fig. 1, pp[0020]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the conduit of Xia such that a coiled tubing is substituted for the drill string, as taught by Wessling,  as these two elements are art-recognized equivalents for conveying a data communication system and a bottomhole assembly in a wellbore.  In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).
However, the combination of Xia and Wessling does not teach that the controller is operable to determine, in real time during the drilling of the wellbore, influx locations in the wellbore.
Xia does disclose that different types of measurement tools are usable for collecting and processing data in a wellbore (pp[0020]).
Hopper, drawn to a fluid monitoring system for a drilling operation, discloses that the controller is operable to determine, in real time during the drilling of the wellbore, influx locations in the wellbore (“the FAMS 10 may enable real-time fluid monitoring under controlled conditions (e.g., flow rate, pressure, temperature, or the like) within the channel 14” ; pp[0044], “…if the controller 96 determines (e.g., based on signals from the sensors 85 and using one or more algorithms) that the characteristics, changes in the characteristics, and/or rate of change of the characteristics (e.g., a change in free gas between one FAMS 10 upstream of the wellbore and another FAMS 10 downstream of the wellbore) indicate a sudden influx of formation fluid within drilling mud in the conduit 12, commonly known as a “kick,” the controller 96 may provide an alarm”; pp[0039], [0040]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have  modified the combination of Xia and Wessling such that the controller provides real-time indication of an influx, as taught by Hopper, in order provide an alert during a kick event so that fluid pressure is controlled in the wellbore (pp[0039], [0040]). 

In regards to claim 6, the combination of Xia, Wessling and Hopper teaches the system of  claim 1.
Xia further teaches that the cable assembly (50) is coupled with the conduit (28; Fig. 1, pp[0022]).  
Wessling also discloses that the cable assembly is coupled with the conduit (“The data connection between the pipe sections may be made by any suitable method, including but not limited to, hard electrical or optical connections… In case a coiled-tubing is used as the drill pipe 22, the data communication link may be run along a side or inside of the coiled-tubing.”; Fig. 1, pp[0020]).




Xia further teaches that the fiber optic line is one or more of the following: a distributed temperature sensor, a distributed acoustic sensor, and a distributed pressure sensor; and wherein the one or more downhole parameters includes temperature, acoustic signals, and/or pressure (pp[0054], [0057]).  

In regards to claim 10, the combination of Xia, Wessling and Hopper teaches the system of claim 1.
Xia further teaches that the bottomhole assembly (36) includes one or more sensors, and the data includes measurements from the one or more sensors (46 including MWD, LWD instruments, detectors, circuits, or other equipment that provide information about wellbore 12; pp[0020], Fig.1).  

In regards to claim 11, Xia teaches a drilling device comprising:
 a bottomhole assembly (bottomhole assembly 36; Fig. 1) having a drill tool (38) operable to drill a wellbore (12);
 a conduit (28) is coupled with the bottomhole assembly (36);
 a cable assembly (50) including a fiber optic line (fiber optic waveguide 120/ 130; Fig. 5, 6, pp[0047], [0051] [0054])  coupled with the bottomhole assembly (36), the fiber optic line having a length (120/130 within cable 50; Fig. 1)  and being a distributed sensor distributed acoustic sensing cable 50 with one or more optical waveguides 120; pp[0054]) and operable to measure one or more downhole parameters along the length of the fiber optic line during vibration, strain, pressure sensing; Fig. 1, pp[0020],[0054],[0057]); and
a controller (interrogation system 54; Fig. 1) coupled with the cable assembly (50), the controller operable to receive data from the fiber optic line during the drilling of the wellbore (pp[0021], [0028], [0051], [0052]).    
 Xia does not teach that the conduit includes coiled tubing; the cable assembly is disposed within the coiled tubing; wherein the controller is operable to determine, in real time during the drilling of the wellbore, influx locations in the wellbore.
Wessling, drawn to a system for optimizing a drilling operation,  discloses that the conduit includes coiled tubing; the cable assembly is disposed within the coiled tubing (“The data connection between the pipe sections may be made by any suitable method, including but not limited to, hard electrical or optical connections… In case a coiled-tubing is used as the drill pipe 22, the data communication link may be run along a side or inside of the coiled-tubing.”; Fig. 1, pp[0020]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the conduit of Xia such that a coiled tubing is substituted for the drill string, as taught by Wessling,  as these two elements are art-recognized equivalents for conveying a data communication system and a bottomhole assembly in a wellbore.  In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).
However, the combination of Xia and Wessling does not teach that the controller is operable to determine, in real time during the drilling of the wellbore, influx locations in the wellbore.

Hopper, drawn to a fluid monitoring system for a drilling operation, discloses that the controller is operable to determine, in real time during the drilling of the wellbore, influx locations in the wellbore (“the FAMS 10 may enable real-time fluid monitoring under controlled conditions (e.g., flow rate, pressure, temperature, or the like) within the channel 14” ; pp[0044], “…if the controller 96 determines (e.g., based on signals from the sensors 85 and using one or more algorithms) that the characteristics, changes in the characteristics, and/or rate of change of the characteristics (e.g., a change in free gas between one FAMS 10 upstream of the wellbore and another FAMS 10 downstream of the wellbore) indicate a sudden influx of formation fluid within drilling mud in the conduit 12, commonly known as a “kick,” the controller 96 may provide an alarm”; pp[0039], [0040]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have  modified the combination of Xia and Wessling such that the controller provides real-time indication of an influx, as taught by Hopper, in order provide an alert during a kick event so that fluid pressure is controlled in the wellbore (pp[0039], [0040]). 

In regards to claim 14, the combination of Xia, Wessling and Hopper teaches the drilling device of claim 11.
Xia further teaches that the fiber optic line is one or more of the following: a distributed temperature sensor, a distributed acoustic sensor, and a distributed pressure sensor; and wherein (pp[0054], [0057]).    

In regards to claim 16, the combination of Xia, Wessling and Hopper teaches the drilling device of claim 11.
Xia further teaches that the bottomhole assembly (36) includes one or more sensors, and the data includes measurements from the one or more sensors (46 including MWD, LWD instruments, detectors, circuits, or other equipment that provide information about wellbore 12; pp[0020], Fig.1).  

In regards to claim 17, Xia teaches a method comprising:
 drilling, by a bottomhole assembly (36; Fig. 1, p[0016], [0019]) having a drill tool (38), a wellbore (12) in a formation (14), wherein a conduit (28) that is coupled with the bottomhole assembly (36);
 measuring, by a fiber optic line having a length and coupled with the bottomhole assembly during the drilling (fiber optic waveguide 120/ 130 within cable 50; Fig. 5, 6, pp[0021], [0047], [0051] [0054]), one or more downhole parameters along the length of the fiber optic line (vibration, strain, pressure sensing; Fig. 1, pp[0020],[0054],[0057]); and 
transmitting, to a controller during the drilling (interrogation system 54; Fig. 1, (pp[0021], [0028], [0051], [0052]), data from the fiber optic line (120/130 within cable 50; Fig. 5, 6), wherein the fiber optic line is a distributed sensor (distributed acoustic sensing; pp[0054], [0057]) and the length of the fiber optic line (50) traverses the length of the wellbore (12) from the bottomhole assembly (36) to the surface (connected to light source 52 and interrogation system 54 at the surface 16; Fig 1).  
Xia does not teach that the conduit includes coiled tubing; and determining, in real time during the drilling of the wellbore, influx locations in the wellbore; wherein the fiber optic line is disposed within the coiled tubing.
Wessling, drawn to a system for optimizing a drilling operation, discloses that the conduit includes coiled tubing and the fiber optic line is disposed within the coiled tubing (“The data connection between the pipe sections may be made by any suitable method, including but not limited to, hard electrical or optical connections… In case a coiled-tubing is used as the drill pipe 22, the data communication link may be run along a side or inside of the coiled-tubing.”; Fig. 1, pp[0020]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the conduit of Xia such that a coiled tubing is substituted for the drill string, as taught by Wessling,  as these two elements are art-recognized equivalents for conveying a data communication system and a bottomhole assembly in a wellbore.  In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).
However, the combination of Xia and Wessling does not teach that the controller is operable to determine, in real time during the drilling of the wellbore, influx locations in the wellbore.
Xia does disclose that different types of measurement tools are usable for collecting and processing data in a wellbore (pp[0020]).
(“the FAMS 10 may enable real-time fluid monitoring under controlled conditions (e.g., flow rate, pressure, temperature, or the like) within the channel 14” ; pp[0044], “…if the controller 96 determines (e.g., based on signals from the sensors 85 and using one or more algorithms) that the characteristics, changes in the characteristics, and/or rate of change of the characteristics (e.g., a change in free gas between one FAMS 10 upstream of the wellbore and another FAMS 10 downstream of the wellbore) indicate a sudden influx of formation fluid within drilling mud in the conduit 12, commonly known as a “kick,” the controller 96 may provide an alarm”; pp[0039], [0040]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have  modified the combination of Xia and Wessling such that the controller provides real-time indication of an influx, as taught by Hopper, in order provide an alert during a kick event so that fluid pressure is controlled in the wellbore (pp[0039], [0040]). 

In regards to claim 19, the combination of Xia, Wessling and Hopper teaches the method of claim 17.
Xia further teaches that the fiber optic line is one or more of the following: a distributed temperature sensor, a distributed acoustic sensor, and a distributed pressure sensor; and wherein the one or more downhole parameters includes temperature, acoustic signals, and/or pressure (pp[0054], [0057]).  



In regards to claim 20, the combination of Xia, Wessling and Hopper teaches the method of claim 17.
Xia further teaches that the bottomhole assembly (36) includes one or more sensors, and the data includes measurements from the one or more sensors (46 including MWD, LWD instruments, detectors, circuits, or other equipment that provide information about wellbore 12; pp[0020], Fig.1).

Claims 2, 3, 9, 12, 13, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (U.S. Publication No. 20170260848) in view of Wessling et al. (U.S. Publication No. 20170328191), Hopper et al. (U.S. Publication No. 20180080317) and in further view of Terry et al. (U.S. Publication No. 20030075361).
In regards to claim 2, the combination of Xia, Wessling and Hopper teaches the system of claim 1.
However, the combination of Xia, Wessling and Hopper does not disclose wherein the cable assembly includes a conductor line transmitting power to the bottomhole assembly.  
Terry, drawn to a wellbore drilling assembly that comprising fiber optics, discloses wherein the cable assembly (45; Fig. 3) includes a conductor line (electrical conductors 41) transmitting power to the bottomhole assembly (30; Fig. 1a, pp[0241]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified combination of Xia, Wessling and Hopper such that the electrical In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). Furthermore, such a modification constitutes a simple substitution of the generic power supply of combination of Xia, Wessling and Hopper with a reasonable expectation of success. See MPEP 2143, I.
In regards to claim 3, the combination of Xia, Wessling and Hopper teaches the system of claim 1.
However, the combination of Xia, Wessling and Hopper is silent regarding wherein the bottomhole assembly includes a battery providing power to the bottomhole assembly.  
Terry, drawn to a wellbore drilling assembly that comprising fiber optics, discloses wherein the bottomhole assembly includes a battery providing power to the bottomhole assembly (a downhole battery can be used to power the bottom hole assembly 30;pp[0240], [0241]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Xia, Wessling and Hopper with the downhole battery of Terry, especially as Xia expressly discloses a variety of sensors which require some degree of power, but is silent as to the manner in which they are powered, because the downhole battery would provide more power and the power supply would be more constant (pp[0240], [0241]). Furthermore, such a modification constitutes a simple substitution of the generic power supply of 


In regards to claim 9, the combination of Xia, Wessling and Hopper teaches the system of claim 1.
However, the combination of Xia, Wessling and Hopper is silent regarding wherein the controller receives the data from the fiber optic line and adjusts the drilling of the wellbore based on the data.  
Xia does expressly disclose that one purpose of the BHA is MWD sensors which are a common feedback tool for monitoring drilling progress (pp[0020]).
Terry, drawn to a wellbore drilling assembly that comprising fiber optics, discloses wherein the controller (surface processor 514) receives the data from the fiber optic line (45) and adjusts the drilling of the wellbore based on the data (the drilling parameters are adjusted based on data received from the coiled tubing 20 containing the fiber optic cable 45; pp[0071], [0131]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Xia, Wessling and Hopper to include the surface processing system of Terry in order to adjust drilling parameters such that they remain within the limits of pore pressure and fracture gradient pressure within the wellbore (pp[0131]). 


However, the combination of Xia, Wessling and Hopper is silent regarding wherein the cable assembly includes a conductor line operable to transmit power to the bottomhole assembly.  
Terry, drawn to a wellbore drilling assembly that comprising fiber optics, discloses wherein the cable assembly (45; Fig. 3) includes a conductor line (electrical conductors 41) operable to transmit power to the bottomhole assembly (30; Fig. 1a, pp[0241]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Xia, Wessling and Hopper such that the electrical conductors as taught by Terry is substituted for the powering means of the combination of Xia, Wessling and Hopper, especially as Xia expressly discloses a variety of sensors which require some degree of power, but is silent as to the manner in which they are powered, in order to provide power to the bottomhole assembly as using electrical conductors to operate a bottomhole assembly is well known in the art.  In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)

In regards to claim 13, Xia teaches the drilling device of claim 11.
However, Xia is silent regarding wherein the bottomhole assembly includes a battery operable to provide power to the bottomhole assembly.  
Terry, drawn to a wellbore drilling assembly that comprising fiber optics, discloses wherein the bottomhole assembly includes a battery operable to provide power to the bottomhole  (a downhole battery can be used to power the bottom hole assembly 30;pp[0240], [0241]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified combination of Xia, Wessling and Hopper with the downhole battery of Terry, especially as Xia expressly discloses a variety of sensors which require some degree of power, but is silent as to the manner in which they are powered, because the downhole battery would provide more power and the power supply would be more constant (pp[0240], [0241]). Furthermore, such a modification constitutes a simple substitution of the generic power supply of combination of Xia, Wessling and Hopper with a reasonable expectation of success. See MPEP 2143, I.

In regards to claim 15, combination of Xia, Wessling and Hopper teaches the drilling device of claim 11.
However, combination of Xia, Wessling and Hopper is silent regarding wherein the controller receives the data from the fiber optic line and is operable to adjust the drilling of the wellbore based on the data.
Xia does expressly disclose that one purpose of the BHA is MWD sensors which are a common feedback tool for monitoring drilling progress (pp[0020]).
Terry, drawn to a wellbore drilling assembly that comprising fiber optics, discloses wherein the controller (surface processor 514) receives the data from the fiber optic line (45)  and is operable to adjust the drilling of the wellbore based on the data (the drilling parameters are adjusted based on data received from the coiled tubing 20 containing the fiber optic cable 45; pp[0071], [0131]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified combination of Xia, Wessling and Hopper to include the surface processing system of Terry in order to adjust drilling parameters such that they remain within the limits of pore pressure and fracture gradient pressure within the wellbore (pp[0131]). 

In regards to claim 18, combination of Xia, Wessling and Hopper teaches the method of claim 17.
However, combination of Xia, Wessling and Hopper is silent regarding further comprising: adjusting, by the controller, the drilling of the wellbore based on the data from the fiber optic line.  
Xia does expressly disclose that one purpose of the BHA is MWD sensors which are a common feedback tool for monitoring drilling progress (pp[0020]).
Terry, drawn to a wellbore drilling assembly that comprising fiber optics, discloses adjusting, by the controller (surface processor 514), the drilling of the wellbore based on the data from the fiber optic line (the drilling parameters are adjusted based on data received from the coiled tubing 20 containing the fiber optic cable 45; pp[0071], [0131]).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified combination of Xia, Wessling and Hopper to include the surface . 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676